Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Please AMEND claims 4, 6, 8-9, 12-16, 18 without prejudice or disclaimer.  
Please AMEND claims 4, 6, 8-9, 12-16, 18 as follow:
4.	(Currently Amended) The method of claim 3 further comprising retrieving, by the pre-fetching component, from the remotely located storage device, the first portion of the requested file.  
 
6. 	(Currently Amended) The method of claim 5, wherein determining that the second request is for a sequential read operation further comprises determining that the second request is for a portion of the file that sequentially follows the first portion.  

8. 	(Currently Amended) The method of claim 7, further comprising removing a retrieved portion of the requested file from the cache.  

9.	(Currently Amended) The method of claim 8, wherein retrieved portions of the requested file in the cache are removed according to a Last In, First Out (LIFO) policy.

12.	(Currently Amended) The system of claim 11, wherein the file is a file containing biomedical data.  

13.	13(Currently Amended) The system of claim 11, wherein the file system is provided by a kernel module executing in a user space provided by an operating system executing on the computing device.  

14.	14( Currently Amended) The system of claim 11 further comprising a cache local to the computing device and storing at least one pre-fetched portion of a file.  

15.	15( Currently Amended) The system of claim 11 further comprising a data structure including an identifier of a portion of the file.  

16.	16( Currently Amended) The system of claim 11 further comprising a data structure including an identification of a storage location of a portion of the file.

18.	(Currently Amended) The non-transitory, computer-readable medium of claim 17, wherein determining further comprises: 
analyzing, by the pre-fetching component, the first request and the second request; and confirming, by the pre-fetching component, based on the analysis, that the first request and the second request are associated with the sequential read operation.


Reason for Allowance

The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose or suggest receiving, by the file system, a first and second request for access to a first and second portion of the file respectively, determining whether the first and second request are associated with a sequential read operation, retrieving metadata associated with the file including one key-value pair that identifies location storing portions of the data for the file, and automatically retrieving using the metadata a third portion of the requested file after receiving the first and second requests and before receiving a third request for the third portion of the file and based on the determination that the first and second requests are associated with the sequential read operation in combination with other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
September 8, 2022